DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to Applicant's Amendment and Remarks, filed 15 Dec 2021. No claim is amended.

This application is a domestic application, filed 23 Oct 2020; and claims benefit as a CON of 16/045,586, filed 25 Jul 2018, issued as PAT 10,857,173; which claims benefit of provisional application 62/536,949, filed 25 Jul 2017.

Claims 43-66 are pending in the current application and are allowed herein.

Terminal Disclaimer
The terminal disclaimer filed on 15 Dec 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,857,173 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Rejections Withdrawn

This rejection has been withdrawn. 

The prior art Waddell et al. (Hospital Pharmacy, 2004, 39(12), p1153-1154, provided by Applicant in IDS mailed 15 Dec 2021) is representative of the closest prior art. 
Waddell et al. teaches intravesical instillation of gemictabine has been used as salvage or adjuvant therapy of superficial carcinoma of the urinary bladder. (page 1153, left column, paragraph 1) Waddell et al. teaches gemcitabine has low systemic absorption from the bladder and demonstrated effectiveness against metastatic bladder cancer. (page 1153, paragraph spanning left and right columns) 
Waddell et al. does not specifically teach locally delivering to the bladder an effective amount of gemcitabine for at least 24 hours for treating tumor metastasis at a site distinct from the bladder. (instant claim 43)
It would not have been obvious to one of ordinary skill in the art before the time the invention was filed to modify the teachings of Waddell et al. to arrive at the instant invention as claimed with a reasonable expectation of success. Waddell et al. teaches intravesical instillation of gemictabine as therapy for superficial carcinoma of the urinary .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 43-66 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN S LAU/           Primary Examiner, Art Unit 1623